                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

LEE DALE LOFTON, JR.                                                            PETITIONER


                                     5:19CV00066 BRW/PSH

WENDY KELLEY, DIRECTOR,
Arkansas Department of Correction                                                RESPONDENT


                                               ORDER

       I have received proposed Findings and Recommendations from Magistrate Judge Patricia

S. Harris. After careful review of those Findings and Recommendations, the timely objections

received thereto, and a de novo review of the record, I approve and adopt the Findings and

Recommendations in all respects. Judgment will be entered accordingly.

       Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section 2554 Cases in

the United States District Court, the Court must determine whether to issue a certificate of

appealability in the final order. In § 2254 cases, a certificate of appealability may issue only if

the applicant has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(1)-(2). The Court finds no issue on which petitioner has made a substantial showing of a

denial of a constitutional right. Thus, the certificate of appealability is denied.

       IT IS SO ORDERED this 7th day of August, 2019.


                                                   Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE
